Citation Nr: 0914504	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-37 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.M., and E.M.


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Togus, Maine.  Thereafter the claims file was transferred 
back to the Veteran's local RO in Detroit, Michigan.

In March 2009 the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, of which 
the Veteran was issued notice on January 23, 2004, the RO 
denied the Veteran's claim of entitlement to service 
connection for PTSD.

2.  Evidence added to the record since the January 2004 
rating decision is new, but does not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
January 2004 rating decision and the Veteran's claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

With regard to this claim, VA sent a letter dated May 2006 to 
the Veteran which informed him of what evidence was required 
to substantiate his claim and of his and VA's respective 
duties for obtaining evidence.  The May 2006 letter also 
referenced the previous final denial of the claim for service 
connection for PTSD and noted that the claim had been denied 
because the evidence did not show that PTSD was incurred in 
or caused by service.  The May 2006 letter also informed the 
Veteran that any new evidence he submits must relate to the 
reason cited for the January 2004 denial.  In addition, the 
May 2006 letter informed the Veteran as to the law pertaining 
to the assignment of a disability rating and effective date 
as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  VCAA notice in this case was accomplished prior to 
the initial AOJ adjudication denying the claim, and therefore 
VA has complied with the express requirements of the law as 
found by the Court in Pelegrini.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, his service 
personnel records, and reports of post-service VA treatment 
and assessment.  In addition, the claims file contains the 
report of a VA psychological examination conducted in October 
2003.  The claims file also contains a transcript of the 
Veteran's testimony from the March 2009 BVA video conference 
hearing, as well as the Veteran's and his representative's 
statements in support of this claim.  The Board has carefully 
reviewed these statements and concludes that there has been 
no identification of further available evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  
The Board notes that a VA medical opinion has been obtained 
and that sufficient competent medical evidence is of record 
to make a decision on this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board notes that the Veteran's representative alleges 
that the RO did not make sufficient attempts to verify one of 
the Veteran's claimed in-service stressors.  See March 2009 
BVA Video Conference Hearing Transcript (Tr.) at 4 - 5.  
However, after a review of the record, the Board finds that 
the RO took sufficient actions, based on the information 
provided by the Veteran, in its attempts to verify this 
particular claimed in-service stressor.  With regard to this 
particular stressor, the Veteran's August 2003 PTSD 
questionnaire and August 2003 statement in support of claim 
reflect the Veteran's allegation that in Vietnam in 1969 he 
injured his left knee while running to a bunker to avoid 
incoming rocket fire.  The Veteran noted having felt scared 
and thinking that he was going to die at the time.  In 
addition, the Veteran stated that he has had problems with 
nightmares ever since his return from service in Vietnam.

The Board notes that the August 2003 PTSD questionnaire does 
not give a specific enough date to allow for verification of 
this claimed in-service stressor.  However, there are other 
statements of record in which the Veteran points to more 
specific dates in which this claimed in-service stressor 
allegedly occurred.  In an August 1995 VA examination 
pertaining to a different claim, the Veteran indicated that 
the claimed in-service stressor described here occurred in 
February 1970.  In a May 2006 statement, the Veteran 
indicated that this claimed in-service stressor occurred in 
April 1970.  Cf. DD Form 214 (reflecting that the Veteran 
served in Vietnam from June 1969 to March 1970).  In his 
testimony at the March 2009 BVA Video Conference Hearing, the 
Veteran indicated that this claimed in-service stressor 
occurred in November 1969.  Tr. at 13.

The fact that the Veteran has given various conflicting dates 
in which he believes the claimed in-service stressor 
discussed above occurred increases the difficulty of 
verifying the claimed stressor.  In this regard, the Board 
notes that the duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although no 
definitive date in which the claimed in-service stressor 
discussed above allegedly occurred has been given, the Board 
notes that the RO attempted to verify the existence of any 
claimed in-service stressors in general by sending an August 
2003 "Personnel Information Exchange System" (PIES) request 
to the National Personnel Records Center (NPRC) asking for 
"pages from the personnel file showing unit of assignment, 
dates of assignment, participation in combat operations, 
wounds in action, awards and decorations and official travel 
outside the U.S."  In response, the Veteran's service 
personnel records were mailed to the RO in September 2003.  
Unfortunately, as discussed below, these service personnel 
records do not verify the occurrence of any claimed in-
service stressors, nor do they contain any information which 
would allow for a more detailed search for verification.

Therefore, in light of the exhaustive, unsuccessful efforts 
taken by the RO to verify the Veteran's claimed in-service 
stressors, the Board finds that further development on this 
issue is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (finding further development not necessary 
when it would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to a veteran).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  For a showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection for certain specified diseases may be granted if 
the disease becomes manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service.  In Zarycki, it was noted that the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether a 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether a veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or a veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then a veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.  If there is no 
combat experience, or if there is a determination that a 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio, 
9 Vet. App. at 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of a 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of the veteran's service as 
shown by the veteran's service record, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In this case, the 
November 2006 rating decision, as well as the November 2007 
statement of the case, declined to reopen the Veteran's claim 
for service connection for PTSD, finding that no new and 
material evidence had been received.  The question of whether 
new and material evidence has been received must be addressed 
in the first instance by the Board because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered 
that is where the analysis must end.

The Board notes that VA promulgated amended regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  There was a new provision, 38 C.F.R. 
§ 3.156(a), which redefines "new and material evidence."  
This provision is applicable to claims filed on or after 
August 29, 2001.  The Veteran's claim to reopen the service 
connection claim in question here was received in May 2006.  
As such, the amended provision is for application in this 
case and is set forth below.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Legal Analysis

As mentioned above, the January 2004 rating decision denied 
the Veteran's claim of entitlement to service connection for 
PTSD.  In a correspondence dated January 23, 2004, the 
Veteran was notified of this decision.  The Veteran did not 
perfect an appeal of this decision, and it therefore became 
final.  38 U.S.C.A. § 7105.

The evidence of record pertaining to the Veteran's claim for 
service connection for PTSD at the time of the January 2004 
rating decision included the Veteran's service treatment 
records, his service personnel records, VA medical records, a 
report of the October 2003 VA psychological examination, and 
the Veteran's statements in support of his claim.

The Veteran's service treatment records include a September 
1968 report of medical examination prior to the Veteran's 
induction which reflects a normal psychiatric evaluation at 
that time.  The corresponding September 1968 report of 
medical history reflects the Veteran's indication at that 
time that he had not experienced and was not experiencing 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  In the September 1968 report of medical history, the 
Veteran does indicate that he had been a patient in a mental 
hospital or sanitorium, however no details explaining this 
response are given.  

The Veteran's service treatment records reflect that the 
Veteran was seen in November 1969 when he reported that he 
had twisted his left knee the previous night.  Later that 
same month, he reported that he had again hurt his left knee 
the previous night while running.  The impression was left 
knee sprain.  In a clinical record cover sheet for surgical 
treatment in September 1970 for a left medial meniscus tear, 
it was reported that the Veteran had injured his left knee 
while playing football eight months earlier.  In a narrative 
summary of the hospitalization from September to October 
1970, it was noted as medical history that the veteran 
reported that his left knee condition started by inversion 
injury while he was playing football.  (Service connection 
has been established for left knee disability.)  The October 
1970 report of medical examination prior to the Veteran's 
separation from service reflects a normal psychiatric 
evaluation at that time.  The corresponding October 1970 
report of medical history reflects the Veteran's statement at 
that time that he had not experienced and was not 
experiencing frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.  In the October 1970 report of 
medical history the Veteran denied ever having been a patient 
in a mental hospital or sanitorium.  No other service 
treatment records reflect any psychiatric treatment or 
diagnosis of a psychiatric disability.

The Veteran's service personnel records reflect that the 
Veteran served in Vietnam from June 1969 to March 1970, and 
that his military occupational specialty was that of a 
laundry specialist.  As mentioned above, one of the Veteran's 
claimed in-service stressors at the time of the January 2004 
rating decision involved an incident in which the Veteran 
allegedly injured his left knee while running to a bunker in 
an attempt to seek safety during a rocket attack.  The 
Veteran's service personnel records do not corroborate the 
occurrence of this incident.

With regard to post-service evidence, VA medical records, 
include a June 2003 VA psychiatry clinic note reflecting that 
the Veteran had been referred for an evaluation of possible 
PTSD.  The psychiatry clinic note documents the Veteran's 
statement that he has experienced longstanding problems with 
insomnia and nightmares since his Vietnam service.  The 
Veteran reported having injured his knee in Vietnam while 
attempting to get to a bunker during a rocket attack.  The 
Veteran described laying in the open after his knee injury 
until he was "dragged into the bunker by other GIs."  The 
Veteran also described initially going "AWOL" in an effort 
to avoid being sent to Vietnam due to his fear of combat.  
The Veteran also noted having experienced several traumatic 
incidents in his family life, including the deaths of three 
of his brothers, one of his sisters, and his mother.  The 
June 2003 VA psychiatrist stated that the Veteran reported 
symptoms consistent with PTSD, and opined that although he 
did not elaborate on his Vietnam experiences, his childhood 
traumas may have made him more vulnerable psychologically to 
subsequent incidents during military service.  The June 2003 
VA psychiatrist did not make a formal diagnosis of PTSD, but 
recommended individual therapy focusing on the Veteran's 
losses, noting the possibility that further details regarding 
the Veteran's military experiences might emerge.

There is also a July 2003 VA medical record that serves as an 
addendum to the June 2003 VA psychiatry clinic note discussed 
above.  The July 2003 addendum notes that the Veteran had 
been referred for symptoms involving disturbing dreams and 
insomnia.  The Veteran described having experienced 
nightmares since his return from Vietnam, noting that his 
wife complains of his "kicking her and yelling during his 
sleep."  The July 2003 addendum reflects that the Veteran's 
recollection of his nightmares was vague, in that he did not 
provide details of the people or events occurring therein.  
The July 2003 addendum also reflects the Veteran's statement 
that his Vietnam tour was cut short due to a leg injury that 
occurred during an attack on his base.  The Veteran described 
two traumatic incidents allegedly occurring during his 
service in Vietnam, both involving running to trenches 
located outside the barracks for protection during rocket 
attacks.  The Veteran further described being very fearful in 
each incident.  The Veteran reported falling during the 
second incident and injuring his left leg.  After injuring 
his left leg, the Veteran described lying on the ground 
thinking that he was going to die, until he was eventually 
pulled to safety.  When asked how it felt to talk about the 
incident, the Veteran replied that he felt "okay about it 
now."

In the July 2003 addendum, the Veteran noted that he often 
avoids movies about Vietnam, as well as movies about war in 
general, and "any movie that includes killing."  The 
Veteran stated that he sometimes likes to be alone and that 
he avoids contact with people when feeling this way.  The 
Veteran also described feeling distant from his wife 
sometimes due to his aggressive behavior during sleep.  
However, when asked what his feelings were about the future, 
the Veteran replied "I think the futures (sic) pretty 
good."  The Veteran noted that he no longer participates in 
certain sports and activities he used to enjoy, but stated 
that this was "largely due to pain from his leg injury."  
The Veteran reported that his sleep is usually interrupted 
twice a night by nightmares, and that he gets six hours of 
sleep a night although he would prefer to get eight.  The 
Veteran reported being alert and watchful most or all of the 
time, and reported that he often has trouble concentrating 
and is forgetful.  The Veteran denied being irritable or 
aggressive, however his wife stated that he can be 
"sarcastic and snappy" toward her.  The Veteran further 
described being startled at work at times when loud noises 
occur, attributing this behavior to his war experiences.

In addition, the July 2003 addendum recounts the history of 
tragic incidents occurring in the Veteran's family life.  The 
Veteran's wife noted that the Veteran had changed a great 
deal after the deaths in his family.  The July 2003 addendum 
further reflects that the Veteran denied having received 
prior psychiatric treatment of any kind at that time.  In 
terms of an assessment, the July 2003 addendum states that 
the Veteran's "nightmares are too vague to connect with 
confidence to his war experience," and that although "his 
war experiences may fall short of PTSD criteria, it is 
possible that the childhood deaths in his family may have 
predisposed the [Veteran] to be more susceptible to PTSD."  
The July 2003 addendum reflects Axis I diagnoses of PTSD, and 
a moderate recurrent major depressive disorder.

The claims file also contains a July 2003 VA psychiatry 
clinic note in which the Veteran reported having particularly 
severe nightmares the night after his initial evaluation in 
June 2003.  The Veteran reported, however, that in general 
his nightmares had not changed markedly in duration or 
content in the prior month.  The July 2003 VA psychiatry 
clinic note states that the Veteran was open-minded toward 
trying therapy to treat his nightmares, but that he had poor 
insight into the possible causes of his nightmares.

The October 2003 VA psychological examination reflects the 
Veteran's statements that he has nightmares in which he sees 
rats, and that he is "always fighting in [his] sleep."  The 
Veteran described feeling nervous, confused, and sometimes 
depressed regarding his nightmares upon awakening in the 
mornings.  With regard to stressful events occurring during 
military service, the Veteran described having seen rats in a 
bunker that frightened him.  In addition, the Veteran 
described having injured his leg by stepping into a hole 
while running from incoming rockets.  Upon examination, the 
VA psychologist noted that the Veteran spoke with normal 
speed and volume and was direct and expressive.  There was no 
indication of psychotic thinking, and the Veteran's range of 
affect involved considerable scope.  The Veteran's mood was 
noted to be euthymic, and there was no indication of suicidal 
or homicidal thinking.  The VA psychologist found that there 
was not adequate evidence to substantiate a diagnosis of 
PTSD, and noted that there did not appear to be 
substantiation of combat involvement from which the Veteran 
had reacted with horror, or that the Veteran was presently 
re-experiencing.  The VA psychologist noted evidence of sleep 
disturbance, but stated that there did not appear to be a 
definite link between such sleep disturbance and any combat 
experience.  The VA psychologist also found that the Veteran 
did not exhibit evidence of "a numbing experience, 
detachment from friends, or the inability to experience 
affect."  In addition, there was no adequate evidence of 
arousal, such as significant loss of sleep, temper outbursts, 
hypervigilance, or guardedness.  The VA psychologist made no 
Axis I diagnosis, and noted that if any symptoms were present 
they were transient and expectable reactions to psychosocial 
stressors.

With regard to the Veteran's statements of record at the time 
of the January 2004 rating decision, the July 2003 informal 
claim for service connection for PTSD states that the 
Veteran's tour of duty in Vietnam caused his PTSD, and that 
all evidence needed to support his claim was available from 
the VA Medical Center in Ann Arbor, Michigan.  In August 2003 
the Veteran submitted statements concerning the claimed in-
service stressor in which he injured his left knee while 
running to a bunker to avoid incoming rocket fire.  The 
Veteran noted having felt scared and thinking that he was 
going to die at the time.  In addition, the Veteran noted 
having problems with nightmares ever since his return from 
service in Vietnam.

Based on the evidence of record at the time, the January 2004 
rating decision denied the Veteran's claim for PTSD, noting 
that the October 2003 VA psychologist had not found adequate 
evidence to substantiate a diagnosis of PTSD, and that the 
Veteran's service treatment records contained no evidence 
that a psychiatric disability was treated or identified 
during the Veteran's active service.  The January 2004 rating 
decision also noted that the Veteran's DD Form 214 and 
service personnel records did not contain evidence that the 
Veteran was involved in combat, and that although the Veteran 
reported injuring his left knee while running to seek cover 
during a rocket attack, his service treatment records only 
reflected a history of a left knee injury while playing 
football.  In addition, no competent clinical evidence of a 
causal nexus between the Veteran's PTSD and his military 
service was of record at the time of the January 2004 rating 
decision.  Therefore, in analyzing whether new and material 
evidence has been received, the Board will consider whether 
any of the evidence received after the January 2004 rating 
decision corroborates the occurrence of a claimed in-service 
stressor, or contains a medical opinion asserting that a 
causal nexus exists between the Veteran's PTSD and his 
military service, as such evidence would relate to 
unestablished facts necessary to substantiate the Veteran's 
claim.

The additional evidence of record relevant to the Veteran's 
claim for service connection for PTSD which was received 
after the January 2004 rating decision includes further 
statements by the Veteran and his representative in support 
of his claim, additional VA medical records, and a transcript 
of the Veteran's and lay witnesses' testimony from the March 
2009 BVA video conference hearing.

With regard to additional statements received from the 
Veteran and his representative, there is a May 2006 VA Form 
21-0781 "Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder" (VA Form 21-
0781) which reiterates the Veteran's account of the claimed 
incident in which he injured his left knee while running to a 
bunker for cover during an attack involving incoming 
missiles.  The Veteran described feeling fearful for his 
life, and noted that he has had nightmares ever since his 
return from service in Vietnam.  There is also a May 2007 
letter from the Veteran to his Congressman which states that 
the author of the July 2003 VA addendum to the June 2003 VA 
psychiatry clinic note told the Veteran that he has PTSD.  
The May 2007 letter also notes that the October 2003 VA 
psychologist disagreed with this assessment.  In this letter 
the Veteran denies that he injured his knee playing football, 
as noted in certain service treatment records.  See September 
1970 Clinical Record Cover Sheet; September 1970 Clinical 
Record Narrative Summary.  In addition, the Veteran notes 
having feared for his life upon being forced to serve in 
Vietnam.  There is also a November 2007 substantive appeal of 
record in which the Veteran states that he feared for his 
life, and was "out of [his] comfort zone" upon being sent 
to Vietnam.  In addition, a January 2008 statement in lieu of 
VA Form 646, contains the Veteran's representative's 
description of the claimed in-service stressor in which the 
Veteran allegedly injured his left knee reacting to incoming 
fire from rocket attacks that began while he was sleeping.

With regard to additional VA medical records received after 
the January 2004 rating decision, there is a January 2004 VA 
psychiatry clinic note in which the Veteran reported having 
"two or three upsetting dreams in the past few weeks" but 
did not remember the content of those dreams.  The Veteran 
described being told that he had kicked his wife during these 
dreams, and stated that his dreams "do not really bother him 
much," and that they are primarily a problem for his wife.  
The January 2004 VA psychiatry clinic note states that the 
Veteran was functioning well "with the exception of 
occasional upsetting dreams of unknown content."  No 
diagnosis of PTSD is given in the January 2004 VA psychiatry 
clinic note.

There is a February 2004 VA psychiatry clinic note in which 
the Veteran reported continued regularly occurring nightmares 
that disturb his sleep.  The Veteran reported having had 
these nightmares since his discharge from the Army after 
serving in Vietnam.  This psychiatry clinic note also 
references the alleged in-service stressor in which the 
Veteran fell and injured his leg while running for safety 
from incoming fire.  In addition, the Veteran's family 
history of traumatic events, including deaths, was noted to 
be "particularly upsetting to him."  The Veteran stated 
that he does not remember the content of his nightmares, 
except that he "sometimes remembers fighting with people in 
the dreams."  The Veteran noted that his nightmares disturb 
his wife's sleep and that she often tells him that he kicked 
her in the night.  In addition, the Veteran denied ever 
having injured his leg playing football, stating that his leg 
injury "occurred while running for cover during an attack."  
The Veteran's wife noted occasionally seeing the Veteran 
"out walking around at night 'patrolling,'" and stated that 
the Veteran is often irritable and easily startled.  No 
diagnosis of PTSD is given in the February 2004 VA psychiatry 
clinic note.

There is also a March 2004 VA psychiatry clinic note which 
states that the Veteran has "low-grade PTSD symptoms of 
which the nightmares are probably troublesome."  Upon mental 
status examination it was noted that the Veteran has some 
PTSD symptoms, and an Axis I diagnosis of PTSD was given.  
The March 2004 VA psychiatry clinic note, however, does not 
discuss the Veteran's alleged in-service stressors or any 
other possible etiology for the diagnosis of PTSD.

The claims file also contains an April 2005 VA psychology 
group therapy progress note which reflects that the Veteran 
actively participated in group therapy on that date by 
listening to others, asking appropriate questions, and 
sharing helpful feedback.  Although an impression of PTSD is 
noted, this progress note does not specifically discuss the 
Veteran's PTSD symptomatology, nor any possible etiology 
behind the impression of PTSD.

At the March 2009 BVA video conference hearing, the Veteran 
testified regarding the claimed in-service stressor in which 
he allegedly injured his left knee while running toward a 
bunker to escape incoming rockets.  In contrast to his 
statements in the June 2003 VA psychiatry clinic note and the 
July 2003 VA addendum to that note, the Veteran stated that 
nobody stopped to help him after he injured his knee, and 
that he had to drag himself to the bunker.  Tr. at 10.  In 
addition, the Veteran described having problems with rats 
while performing guard duty at the bunkers as a claimed in-
service stressor.  The Veteran testified that there were rats 
inside the bunkers, and that the presence of the rats 
prevented members of his unit from seeking safety in the 
bunkers when needed.  As an additional claimed in-service 
stressor, the Veteran testified that he was afraid in general 
of the people around him, including Vietnamese natives, while 
serving in Vietnam.  The Veteran described being responsible 
for delivering clothes from unit to unit and stated that 
people would steal from his truck.  In addition, the Veteran 
described being fearful while driving because he was the only 
driver, although he testified that he was never attacked 
while driving alone.

The Veteran also testified that he sleeps with a "steel 
light" about two feet away from him on his dresser, in case 
of need for personal protection.  The Veteran described an 
incident in which he grabbed the steel light and went outside 
because he thought he had heard something.  The Veteran 
stated that this incident was a reoccurrence from his Vietnam 
experiences.  In addition, the Veteran stated that when he 
goes out to eat he sits in corners in the back so that he can 
be protected and can see everyone who comes in and out.

The Veteran's wife also testified at the March 2009 BVA video 
conference hearing.  The Veteran's wife testified that the 
Veteran was a different person when he returned from service.  
However, upon questioning, the Veteran's wife indicated that 
she had not met the Veteran until after his return from 
Vietnam.  Tr. at 15.  The Veteran's wife described having to 
wake the Veteran up gradually, stating that otherwise he 
would grab her arm and squeeze it tightly enough to cause 
pain.  Further, the Veteran's wife testified that she cannot 
sleep next to the Veteran because he has dreams in which he 
is fighting and that he sometimes kicks her as a result.

In addition, one of the Veteran's brothers testified at the 
March 2009 BVA video conference hearing.  The Veteran's 
brother testified that he was about nine years old when the 
Veteran entered service, and that he remembered the Veteran 
well as an older brother.  The Veteran's brother testified 
that the Veteran was not the same person upon returning from 
service in Vietnam because he was very moody and no longer 
"fun loving" or "laughing all the time."  The Veteran's 
brother testified further that the Veteran had talked to him 
about some of his Vietnam experiences, although they did not 
"come out right away" and it took "years a little bit at a 
time."

Based on the foregoing, the Board finds that the evidence 
added to the record since the January 2004 rating decision 
has not been previously submitted to agency decision-makers, 
and can therefore be considered "new."  However, the Board 
does not find that any of the newly submitted evidence 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim.  In this regard, the Board notes that 
none of the evidence received since the January 2004 rating 
decision constitutes competent clinical evidence of a nexus 
between the Veteran's PTSD and his military service.  
Notably, the VA medical records received since the January 
2004 rating decision that diagnose the Veteran with PTSD 
contain no discussion of any of the Veteran's claimed in-
service stressors.  See March 2004 VA Psychiatry Clinic Note; 
April 2005 VA Psychology Group Therapy Note.  Conversely, the 
newly received VA medical records which do discuss the 
Veteran's claimed in-service stressors do not diagnose the 
Veteran with PTSD.  See January 2004 VA Psychiatry Clinic 
Note; February 2004 VA Psychiatry Clinic Note.

In addition, none of the evidence received since the January 
2004 rating decision indicates that the Veteran may have 
"engaged in combat with the enemy," and none of the newly 
received evidence constitutes credible supporting evidence of 
the occurrence of any of the Veteran's claimed in-service 
stressors.  Although the Veteran testified to a claimed in-
service stressor that had not been raised at the time of the 
January 2004 rating decision (i.e., his general fear of the 
people around him) the Board notes that this statement would 
not raise a reasonable possibility of substantiating the 
Veteran's claim, as a veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a noncombat 
stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  Further, a 
general fear of the people present is not a specific event 
which could allow for independent verification.

Therefore, the Board concludes that none of the evidence 
received since the January 2004 rating decision, considered 
in conjunction with the record as a whole, relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  In addition, none of the newly received evidence 
raises a reasonable possibility of substantiating such claim.  
As such, new and material evidence has not been received, and 
the Veteran's claim for service connection for PTSD is not 
reopened.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim for service connection for PTSD is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


